      Case 4:20-cv-00109-HCA Document 35-3 Filed 02/15/21 Page 1 of 36




                     UNITED STATES DISTRICT COURT FOR
                      THE SOUTHERN DISTRICT OF IOWA
                             CENTRAL DIVISION


KRISTY MITCHELL, individually and as          Case No. 4:20-cv-00109-SMR-HCA
mother and next friend of NEVAEH
OSORIO,

      Plaintiff,                              DEFENDANTS DES MOINES
v.                                            INDEPENDENT COMMUNITY
                                              SCHOOL DISTRICT AND
DES MOINES INDEPENDENT                        TIMOTHY DOWLER’S
COMMUNITY SCHOOL DISTRICT and                 APPENDIX OF EXHIBITS IN
TIMOTHY DOWLER,                               SUPPORT OF THEIR MOTION
                                              FOR SUMMARY JUDGMENT
      Defendants.



      COME NOW the Defendants, Des Moines Independent Community School

District and Timothy Dowler, through undersigned counsel and provide the following

Appendix of Exhibits in Support of Their Motion for Summary Judgment:

                          Description                             Summ. J. App.

Defendants’ Amended Answer, Affirmative Defenses and Jury               1-10
Demand

Plaintiff Nevaeh Osorio’s Answers to Defendants Des Moines              11-14
Independent Community School District and Timothy Dowler’s
First Set of Interrogatories, No. 1

Report of Defendants’ Expert James Spelhaug                             15-16

Deposition Transcript of Nevaeh Osorio                                  17-26

Deposition Transcript of Timothy Dowler                                 27-31

Deposition Transcript of K.H.                                           32-33
      Case 4:20-cv-00109-HCA Document 35-3 Filed 02/15/21 Page 2 of 36




                       BRADSHAW, FOWLER, PROCTOR & FAIRGRAVE, P.C.


                       By:                /s/ Janice M. Thomas
                             Janice M. Thomas AT0007822
                             801 Grand Avenue, Suite 3700
                             Des Moines, IA 50309-8004
                             Tel: (515) 246-5828
                             Fax: (515) 246-5808
                             Email: thomas.janice@bradshawlaw.com

                       ATTORNEYS FOR DES MOINES INDEPENDENT
                       COMMUNITY SCHOOL DISTRICT and TIMOTHY
                       DOWLER
Copy to:

Jeffrey M. Lipman
Lipman Law Firm, P.C.
1454 - 30th Street, Suite 205
West Des Moines, IA 50266
Tel: (515) 276-3411
Fax: (515) 276-3736
Email: jeff@lipmanlawfirm.com
ATTORNEYS FOR PLAINTIFF

Alison F. Kanne
Wandro & Associates, P.C.
2501 Grand Avenue, Suite B
Des Moines, IA 50312
Tel: (515) 281-1475
Fax: (515) 281-1474
Email: akanne@2501grand.com
ATTORNEYS FOR PLAINTIFF




                                    -2-
             Case 4:20-cv-00109-HCA Document 35-3 Filed 02/15/21 Page 3 of 36




                              CERTIFICATE OF SERVICE
The undersigned hereby certifies that a true copy of the foregoing instrument was served upon
one of the attorneys of record for all parties to the above-entitled cause by serving the same on
such attorney at his/her respective address/fax number as disclosed by the pleadings of record
herein, on the 15th day of February, 2021 by:

   U.S. Mail                              CM/ECF
   Hand Delivered                         EMAIL
   Federal Express                        EDMS

                              /s/ Lucy Anderson




                                                                                -3-
       Case4:20-cv-00109-SMR-HCA
      Case  4:20-cv-00109-HCA Document 35-36 Filed
                                 Document     Filed02/15/21
                                                    04/14/20 Page
                                                              Page41ofof36
                                                                         10



                      UNITED STATES DISTRICT COURT FOR
                       THE SOUTHERN DISTRICT OF IOWA
                              CENTRAL DIVISION


KRISTY MITCHELL, individually and as               Case No. 4:20-cv-00109-SMR-HCA
mother and next friend of NEVAEH
OSORIO,

       Plaintiffs,
v.

DES MOINES INDEPENDENT                             DEFENDANTS’ AMENDED
COMMUNITY SCHOOL DISTRICT and                      ANSWER, AFFIRMATIVE
TIMOTHY DOWLER,                                    DEFENSES AND JURY DEMAND

       Defendants.



       COME NOW the Defendants, Des Moines Independent Community School

District and Timothy Dowler, and for answer to Plaintiffs’ Petition, state:

                                 I. INTRODUCTION

       1.     This is a civil action brought by Kristy Mitchell and Nevaeh Osorio for

damages arising from injuries sustained by Nevaeh as she was attacked by three of her

fellow classmates at the Roosevelt High School Homecoming dance on October 5, 2019.

Plaintiff Nevaeh Osorio was a student of Defendant Des Moines Independent Community

School District attending the Roosevelt High School Homecoming dance when she

became aware three of her classmates intended to start a fight with her. Nevaeh then

notified Defendant Timothy Dowler of the danger, and he told her to stand off to the side

or go somewhere else. Defendant Timothy Dowler did not do anything to protect the

Plaintiff from the danger he was warned about. Neveah was then attacked by the three


                                                                                 A
                                   Summ. J. App. 1
       Case4:20-cv-00109-SMR-HCA
      Case  4:20-cv-00109-HCA Document 35-36 Filed
                                 Document     Filed02/15/21
                                                    04/14/20 Page
                                                              Page52ofof36
                                                                         10



classmates she told Defendant about and sustained several injuries including whiplash,

concussion, bruises, and scratches. Plaintiffs bring this action for compensatory damages,

punitive damages, interest at the maximum legal rate, court costs and any other further

relief as the court deems equitable and just.

          ANSWER: Denied.

                                        II. PARTIES

          2.    Plaintiff, Kristy Mitchell, at all material times hereto, is a resident of the

State of Iowa, residing at 2480 SE Summer Park Drive, Ankeny, Iowa 50021. Plaintiff

Kristy Mitchell is the mother and next friend of Plaintiff Nevaeh Osorio.

          ANSWER: Denied for lack of sufficient information and knowledge to form a

belief.

          3.    Defendant, Des Moines Independent Community School District, at all

material times hereto, is an Iowa school district with its address being 2100 Fleur Drive,

Des Moines, Iowa 50321.

          ANSWER: Admitted.

          4.    Defendant, Timothy Dowler, at all material times hereto, was a teacher

employed by Defendant, Des Moines Independent Community School District, and a

chaperone of the Roosevelt High School Homecoming dance on October 5, 2019.

          ANSWER:      Admitted.

                           III. JURISDICTION AND VENUE

          5.    This is a claim arising out of State of Iowa law occurring in Polk County,

Iowa. As such, this court has jurisdiction over the parties and claims.


                                                -2-
                                     Summ. J. App. 2
       Case4:20-cv-00109-SMR-HCA
      Case  4:20-cv-00109-HCA Document 35-36 Filed
                                 Document     Filed02/15/21
                                                    04/14/20 Page
                                                              Page63ofof36
                                                                         10



       ANSWER:        Defendants deny a claim exists but admit jurisdiction exists.

       6.     Venue is properly vested within Polk County, Iowa.

       ANSWER: Admitted.

       7.     Plaintiff's claims exceed the jurisdictional limit for District Court and thus

this claim is properly brought in District Court.

       ANSWER: Denied for lack of sufficient information and knowledge to form

a belief.

                      IV. STATEMENT OF MATERIAL FACTS

       8.     Plaintiffs repleads the allegations contained in paragraphs one (1) through

seven (7) above and by this reference incorporates the same as if fully set forth herein.

       ANSWER: Defendants reallege their answers to Paragraphs 1 through 7 as

though fully set forth herein.

       9.     On October 5, 2019, Plaintiff Nevaeh Osorio attended Defendant Des

Moines Independent Community School District's Roosevelt High School Homecoming

Dance.

       ANSWER: Admitted.

       10.    On or about October 5, 2019, Defendant Timothy Dowler was an employee

of Des Moines Independent Community School District as a teacher and was a chaperone

of the Roosevelt High School Homecoming Dance.

       ANSWER: Admitted.

       11.    Defendant Timothy Dowler was acting within the scope of his employment

as a chaperone of the Roosevelt High School Homecoming dance.


                                             -3-
                                    Summ. J. App. 3
       Case4:20-cv-00109-SMR-HCA
      Case  4:20-cv-00109-HCA Document 35-36 Filed
                                 Document     Filed02/15/21
                                                    04/14/20 Page
                                                              Page74ofof36
                                                                         10



         ANSWER: Admitted.

         12.   On or about October 5, 2019, Plaintiff Nevaeh Osorio told Defendant

Timothy Dowler that three of her classmates were intending to start a fight with her at the

dance.

         ANSWER: Denied.

         13.   Defendant Timothy Dowler told Plaintiff Nevaeh to stand off to the side or

go somewhere else.

         ANSWER: Denied.

         14.   Defendant Timothy Dowler chose not act to protect Plaintiff from her

classmates.

         ANSWER: Denied.

         15.   Defendant Timothy Dowler had a duty to act to protect Plaintiff Neveah as

she was a student of Des Moines Independent Community School District attending the

dance.

         ANSWER: Denied.

         16.   Plaintiff was subsequently attacked by the three classmates of whom she

reported to Defendant Timothy Dowler.

         ANSWER: Denied.

         17.   Plaintiff suffered damages due to Defendant Timothy Dowler's failure to

act and to protect her from the other students she feared were going to injure her.

         ANSWER: Denied.




                                            -4-
                                   Summ. J. App. 4
       Case4:20-cv-00109-SMR-HCA
      Case  4:20-cv-00109-HCA Document 35-36 Filed
                                 Document     Filed02/15/21
                                                    04/14/20 Page
                                                              Page85ofof36
                                                                         10



          18.   Under Iowa Code section 670.2(1), "every municipality is subject to

liability for its torts and those of its officers and employees, acting within the scope of

their employment or duties.

          ANSWER: Denied for lack of sufficient information and knowledge to form a

belief.

          19.   Defendant Des Moines Independent Community School District is a

"municipality" as defined under Iowa Code section 670.1.

          ANSWER: Admitted.

          20.   Defendant Des Moines Independent Community School District is

responsible for the torts of its employees, namely Defendant Timothy Dowler, who are

acting within the scope of employment.

          ANSWER: This paragraph is denied as it seeks a legal conclusion.

                     V. COUNT I — NEGLIGENT SUPERVISION

          21.   Plaintiff repleads the allegations contained in paragraphs one (1) through

twenty-one (21) above and by this reference incorporates the same as if fully set forth

herein.

          ANSWER:      Defendants reallege their answers to Paragraphs 1 through 7 as

though fully set forth herein.

          22.   On or about October 5, 2019, Defendant Timothy Dowler did nothing to

prevent injury from occurring after being notified by Plaintiff Nevaeh Osorio of the danger

of her classmates.

          ANSWER: Denied.


                                              -5-
                                     Summ. J. App. 5
         Case4:20-cv-00109-SMR-HCA
        Case  4:20-cv-00109-HCA Document 35-36 Filed
                                   Document     Filed02/15/21
                                                      04/14/20 Page
                                                                Page96ofof36
                                                                           10



        23.     Defendants Des Moines Independent Community School District and

Timothy Dowler had a duty to protect Plaintiff Nevaeh Osorio from the harmful actions

of her peers.

        ANSWER: Denied.

        24.     Defendants breached their duty of care by failing to act when warned of the

imminent danger of attack by Plaintiff's peers.

        ANSWER: Denied.

        25.     It was reasonably foreseeable that Plaintiff would be in danger if Defendant

Timothy Dowler or other staff members did not intervene.

        ANSWER: Denied.

        26.     Defendants' negligence was a direct and proximate cause of Plaintiff's

damages.

        ANSWER: Denied.

        27.     Due to the negligence of Defendant Des Moines Independent Community

School District and its employee Defendant Timothy Dowler, Plaintiff suffered from

severe medical injuries.

        ANSWER: Denied.

        28.     Plaintiff requests a trial by jury of her peers in regard to Count I of this

Petition.

        ANSWER: No answer is required to this paragraph.

        WHEREFORE, Defendants pray that Plaintiffs’ Petition be dismissed at Plaintiffs’

cost.


                                                -6-
                                       Summ. J. App. 6
      Case4:20-cv-00109-SMR-HCA
      Case 4:20-cv-00109-HCA Document 35-3 6Filed
                                 Document         02/15/21
                                              Filed 04/14/20Page
                                                             Page107of
                                                                    of36
                                                                       10



                VI. COUNT II- 42 US.C. § 1983 FAILURE TO PROTECT

          29.   Plaintiff repleads the allegations contained in paragraphs one (1) through

twenty-eight (28) above and by this reference incorporates the same as if fully set forth

herein.

          ANSWER: Defendants reallege their answers to Paragraphs 1 through 7 as

though fully set forth herein.

          30.   Defendant Timothy Dowler was an employee of the State, working for the

Des Moines Independent Community School District.

          ANSWER: Paragraph 30 is admitted only that Timothy Dowler was

working for the Des Moines Independent Community School District.

          31.   On or about October 5, 2019, Defendant Timothy Dowler was a state actor

working in his individual capacity at the Roosevelt High School Homecoming Dance.

          ANSWER: Denied.

          32.   On or about October 5, 2019, Defendant Timothy Dowler was acting under

color of state law.

          ANSWER: Denied.

          33.   Defendant Timothy Dowler knew of Plaintiff Nevaeh's fear of attack from

other students at the dance and declined to do anything about it.

          ANSWER: Denied.

          34.   Defendant Timothy Dowler chose to tell Plaintiff Nevaeh to stand to the

side or go somewhere else rather than step in and protect her.

          ANSWER: Denied.


                                             -7-
                                    Summ. J. App. 7
      Case4:20-cv-00109-SMR-HCA
      Case 4:20-cv-00109-HCA Document 35-3 6Filed
                                 Document         02/15/21
                                              Filed 04/14/20Page
                                                             Page118of
                                                                    of36
                                                                       10



       35.    Plaintiff Nevaeh Osorio has a right to be safe and protected at school

functions.

       ANSWER: Paragraph 35 calls for a legal conclusion.

       36.    Defendant Timothy Dowler put Plaintiff Nevaeh at risk of serious,

immediate and proximate harm when he ignored the danger he was warned of.

       ANSWER: Denied.

       37.    Plaintiff was deprived of a right secured by the Constitution and the laws of

the United States when Defendant Timothy Dowler failed to protect her from the

dangerous actions of other students at the dance.

       ANSWER: Denied.

       38.    Defendant Timothy Dowler actually and obviously knew Plaintiff needed his

help, but instead acted with such conscious disregard of the risk, his conduct shocks the

conscious.

       ANSWER: Denied.

       39.    Plaintiffs' damages were directly and proximately caused by Defendant

Timothy Dowler's failure to protect Plaintiff while acting in his individual capacity at the

Roosevelt High School Homecoming Dance.

       ANSWER: Denied.

                              AFFIRMATIVE DEFENSES

       1.     The Plaintiffs’ Petition fails to state a claim against these Defendants.

       2.     Plaintiffs’ damages, if any, are caused in whole or in part by the fault of

other parties and Iowa Code Chapter 668 would apply.


                                             -8-
                                    Summ. J. App. 8
      Case4:20-cv-00109-SMR-HCA
      Case 4:20-cv-00109-HCA Document 35-3 6Filed
                                 Document         02/15/21
                                              Filed 04/14/20Page
                                                             Page129of
                                                                    of36
                                                                       10



       3.     The Plaintiffs injuries, if any, were caused by their fault and any damages if

any should be barred or reduced pursuant to Iowa Code Chapter 668.

       4.     If Plaintiffs sustained injuries and incurred any expenses as claimed, they

were caused in whole or in part by the acts or omissions of others for whose intervening

conduct or negligence the defendants are not responsible.

       5.     Any alleged injury to Plaintiffs was not foreseeable as a matter of law.

       6.     Any alleged injury to Plaintiffs was caused by the act of third persons,

which by their intervention prevents the school from being liable for harm to Plaintiffs.

       7.     The school did not cause harm to Plaintiffs.

       8.     Defendants are immune from liability under Iowa Code section 670.4(1)(c),

Iowa Code section 670.4(1)(d), Iowa Code section 613.21, Iowa Code section 280.27,

Iowa Code section 232.73(1), Iowa Code section 280.28, Iowa Code section 280.21, and

Iowa Administrative Rules 281-103.4 and 281-103.5.

       9.     Defendant Timothy Dowler is absolutely immune from liability in his

individual capacity under the doctrine of qualified immunity.

       10.    Plaintiffs do not have a private right of action under Iowa Code § 280.28.

                                     JURY DEMAND

       Defendants request trial by jury of all issues herein.




                                             -9-
                                    Summ. J. App. 9
          Case4:20-cv-00109-SMR-HCA
         Case  4:20-cv-00109-HCA Document 35-36 Filed
                                    Document     Filed02/15/21
                                                       04/14/20 Page
                                                                 Page13
                                                                      10ofof36
                                                                             10




                                                   BRADSHAW, FOWLER, PROCTOR & FAIRGRAVE, P.C.


                                                   By:                      /s/ Janice M. Thomas
                                                               Janice M. Thomas AT0007822
                                                               Frank M. Swanson AT0014095
                                                               801 Grand Avenue, Suite 3700
                                                               Des Moines, IA 50309-8004
                                                               Tel: (515) 246-5828
                                                               Fax: (515) 246-5808
                                                               Email: thomas.janice@bradshawlaw.com
                                                               Email: swanson.frank@bradshawlaw.com

                                                   ATTORNEYS FOR DES MOINES INDEPENDENT
                                                   COMMUNITY SCHOOL DISTRICT and TIMOTHY
                                                   DOWLER
Copy to:

Jeffrey M. Lipman
1454 30th Street, Suite 205
West Des Moines, IA 50266
Email: jeff@lipmanlawfirm.com
ATTORNEYS FOR PLAINTIFF


                              CERTIFICATE OF SERVICE
The undersigned hereby certifies that a true copy of the foregoing instrument was served upon
one of the attorneys of record for all parties to the above-entitled cause by serving the same on
such attorney at his/her respective address/fax number as disclosed by the pleadings of record
herein, on the 13th day of April, 2020 by:

   U.S. Mail                              CM/ECF
   Hand Delivered                         EMAIL
   Federal Express                        EDMS

                              /s/ Lucy Anderson




                                                                               -10-
                                                               Summ. J. App. 10
Case 4:20-cv-00109-HCA Document 35-3 Filed 02/15/21 Page 14 of 36




                       Summ. J. App. 11
Case 4:20-cv-00109-HCA Document 35-3 Filed 02/15/21 Page 15 of 36




                       Summ. J. App. 12
Case 4:20-cv-00109-HCA Document 35-3 Filed 02/15/21 Page 16 of 36




                       Summ. J. App. 13
Case 4:20-cv-00109-HCA Document 35-3 Filed 02/15/21 Page 17 of 36




                       Summ. J. App. 14
Case 4:20-cv-00109-HCA Document 35-3 Filed 02/15/21 Page 18 of 36




                       Summ. J. App. 15
Case 4:20-cv-00109-HCA Document 35-3 Filed 02/15/21 Page 19 of 36




                       Summ. J. App. 16
       Case 4:20-cv-00109-HCA Document 35-3 Filed 02/15/21 Page 20 of 36



                                                                  Page 1

 1                     UNITED STATES DISTRICT COURT
 2                   FOR THE SOUTHERN DISTRICT OF IOWA
 3                            CENTRAL DIVISION
 4             KRISTY MITCHELL,          )
               individually and as       )
 5             mother an next friend     ) Case No.
               of NEVAEH OSORIO,         ) 4:20-cv-00109-
 6                                       ) SMR-HCA
                          Plaintiffs,    )
 7                                       )
               vs.                       ) VIDEOCONFERENCE
 8                                       )
               DES MOINES INDEPENDENT    ) DEPOSITION OF
 9             COMMUNITY SCHOOL DISTRICT )
               and TIMOTHY DOWLER,       ) NEVAEH OSORIO
10                                       )
                          Defendants.    )
11             __________________________)
12                        THE VIDEOCONFERENCE DEPOSITION OF
13             NEVAEH OSORIO, taken remotely before
14             Gale Sweeney Christensen, Certified Shorthand
15             Reporter, Registered Professional Reporter,
16             and Notary Public of the State of Iowa,
17             commencing at 9:06 a.m., August 4, 2020, at
18             505 Fifth Avenue, Suite 320 Insurance
19             Exchange Building, Des Moines, Iowa.
20
21      Job No. CS4179997
22
23
24             Reported by:    Gale Sweeney Christensen,
                               CSR, RPR
25


     800-567-8658                                                    973-410-4098
                              Summ. J. App. 17
     Case 4:20-cv-00109-HCA Document 35-3 Filed 02/15/21 Page 21 of 36


                                    Page 6                                                Page 8
 1                                            1
 2                                            2
 3                                            3
 4                                            4
 5                                            5
 6                                            6
 7                                            7
 8                                            8
 9                                            9
10                                           10
11                                           11
12                                           12
13                                           13
14                                           14
15                                           15
16                                           16
17                                           17
18                                           18
19                                           19
20                                           20
21                                           21   Q. And what year were you in school when
22                                           22   you transferred to Ankeny?
23                                           23   A. I was a -- like beginning of sophomore
24                                           24   year.
25                                           25
                                    Page 7                                                Page 9
 1                                            1
 2                                            2
 3                                            3
 4                                            4
 5                                            5
 6                                            6
 7                                            7   Q. And so you went to Roosevelt your
 8                                            8   freshman year; correct?
 9                                            9   A. Yes.
10                                           10   Q. And you completed your freshman year at
11                                           11   Roosevelt?
12                                           12   A. Yes.
13                                           13
14                                           14
15                                           15
16                                           16
17                                           17
18                                           18
19                                           19
20                                           20
21                                           21
22                                           22
23                                           23
24                                           24
25                                           25

                                                                               3 (Pages 6 - 9)

                            Summ. J. App. 18
800-567-8658                                                                    973-410-4098
     Case 4:20-cv-00109-HCA Document 35-3 Filed 02/15/21 Page 22 of 36


                                   Page 22                                                Page 24
 1                                            1
 2                                            2
 3                                            3
 4                                            4
 5                                            5
 6                                            6
 7                                            7
 8                                            8
 9                                            9
10                                           10
11                                           11
12                                           12
13                                           13
14                                           14
15                                           15
16                                           16
17                                           17
18                                           18
19                                           19
20                                           20   Q. The summer between your freshman year
21                                           21   and your sophomore year did you hang out with
22                                           22   M ,S        , or F      ?
23                                           23   A. No --
24                                           24   Q. S      . I'm sorry. Did you say no?
25                                           25   A. Correct.
                                   Page 23                                                Page 25
 1                                            1
 2                                            2
 3                                            3
 4                                            4
 5                                            5
 6                                            6
 7                                            7
 8                                            8
 9                                            9
10                                           10
11                                           11
12                                           12
13                                           13
14                                           14
15                                           15
16                                           16
17                                           17
18                                           18
19                                           19
20                                           20
21                                           21
22                                           22
23                                           23
24                                           24
25                                           25
                                                                              7 (Pages 22 - 25)

                            Summ. J. App. 19
800-567-8658                                                                     973-410-4098
     Case 4:20-cv-00109-HCA Document 35-3 Filed 02/15/21 Page 23 of 36


                                                  Page 26                                                   Page 28
 1                                                1
 2     A. Yes.                                    2
 3     Q. And why would you go to the Roosevelt 3
 4     football games?                            4
 5     A. I have a best friend who plays for the  5
 6     football team.                             6
 7     Q. So how many did you go to before this   7
 8     fight occurred?                            8
 9     A. One.                                    9
10     Q. What game was that?                    10
11     A. Roosevelt versus Ankeny.               11
12     Q. And where was that at?                 12
13     A. Drake stadium.                         13
14     Q. And was this the homecoming football 14
15     game?                                     15
16     A. No.                                    16
17     Q. When was it in relationship to the     17
18     homecoming dance?                         18
19     A. What do you mean?                      19
20     Q. Do you remember, like was it a month 20
21     before the homecoming dance? Two months 21
22     before?                                   22
23     A. Probably just like a couple weeks.     23
24                                               24
25                                               25
                                                  Page 27                                                   Page 29
 1     Q. Did you have any problems or                       1
 2     disagreements with anybody while you were at          2
 3     that football game?                                   3
 4     A. No.                                                4
 5                                                           5
 6                                                           6   Q. What did she say to you when she found
 7                                                           7   out?
 8                                                           8   A. She was calling me like nasty things and
 9                                                           9   like asking why I had him on my Instagram and
10                                                          10   stuff like that.
11                                                          11
12                                                          12
13                                                          13
14                                                          14
15                                                          15
16                                                          16
17                                                          17
18     Q. Had you received any texts or had any             18
19     text exchanges with any of those three girls         19
20     before the homecoming dance?                         20
21     A. Yes.                                              21   Q. And did she call you on the phone, or
22     Q. What had happened?                                22   did she text you?
23     A. M had asked me why I was following                23   A. She Snapchatted me.
24     somebody on Instagram. She had dated this            24
25     boy a long time ago. He's from Texas, and            25

                                                                                             8 (Pages 26 - 29)

                                       Summ. J. App. 20
800-567-8658                                                                                     973-410-4098
     Case 4:20-cv-00109-HCA Document 35-3 Filed 02/15/21 Page 24 of 36


                                   Page 30                                              Page 32
 1                                            1
 2                                            2
 3                                            3
 4                                            4
 5                                            5
 6                                            6
 7                                            7
 8                                            8
 9                                            9
10                                           10
11                                           11   Q. Why did you go to the Roosevelt
12                                           12   homecoming dance?
13                                           13   A. I went with my best friend.
14                                           14   Q. Which was who?
15                                           15   A. K       .
16                                           16   Q. What's her last name?
17                                           17   A. H .
18                                           18
19                                           19
20                                           20
21                                           21
22                                           22
23                                           23
24                                           24
25                                           25
                                   Page 31                                              Page 33
 1                                            1
 2                                            2
 3                                            3
 4                                            4
 5                                            5
 6                                            6
 7                                            7
 8                                            8
 9                                            9
10                                           10
11                                           11
12                                           12   Q. And I have the dance being on
13                                           13   October 5th; does that sound about right?
14                                           14   A. Yes.
15                                           15
16                                           16
17                                           17
18                                           18
19                                           19
20                                           20
21                                           21
22                                           22
23                                           23
24                                           24
25                                           25
                                                                            9 (Pages 30 - 33)

                            Summ. J. App. 21
800-567-8658                                                                   973-410-4098
     Case 4:20-cv-00109-HCA Document 35-3 Filed 02/15/21 Page 25 of 36


                                           Page 34                                             Page 36
 1                                                    1
 2                                                    2
 3                                                    3
 4                                                    4
 5                                                    5
 6                                                    6
 7                                                    7
 8                                                    8
 9                                                    9
10                                                   10
11                                                   11
12                                                   12
13                                                   13
14                                                   14   Q. Now, before -- strike that. When you
15                                                   15   were at Roosevelt, my understanding is you
16                                                   16   didn't have any problems with any of those
17                                                   17   girls; correct?
18                                                   18   A. Correct.
19                                                   19   Q. And so you had not talked to anybody
20                                                   20   associated with Roosevelt before the dance
21                                                   21   about having any issues with any of those
22                                                   22   girls; correct?
23                                                   23   A. Correct.
24                                                   24
25                                                   25
                                           Page 35                                             Page 37
 1                                                  1
 2                                                  2
 3                                                  3
 4                                                  4
 5     Q. Had you gone to the football game the     5
 6     night before?                                6
 7     A. Yes.                                      7
 8     Q. Where was that football game?             8
 9     A. Drake.                                    9
10     Q. And who did they play?                   10
11     A. Hoover.                                  11
12     Q. So it was the Roosevelt-Hoover game? 12
13     A. Yes.                                     13
14     Q. Did you run into any of those three      14
15     girls at the Roosevelt-Hoover game?         15
16     A. I saw them in the student section, but I 16
17     didn't sit in the student section, so I     17
18     just -- like I just glanced at them.        18
19     Q. And did you have any conversations with 19
20     them?                                       20
21     A. No.                                      21
22     Q. Did you have any texts with them?        22
23     A. No.                                      23     Q. And when did you have an issue with
24     Q. Any Snapchats?                           24     them?
25     A. No.                                      25     A. Probably just a few minutes before it
                                                                                  10 (Pages 34 - 37)

                                  Summ. J. App. 22
800-567-8658                                                                          973-410-4098
     Case 4:20-cv-00109-HCA Document 35-3 Filed 02/15/21 Page 26 of 36


                                   Page 38                                  Page 40
 1     happened.                              1
 2                                            2
 3                                            3
 4                                            4
 5                                            5
 6                                            6
 7                                            7
 8                                            8
 9                                            9
10                                           10
11                                           11
12                                           12
13                                           13
14                                           14
15                                           15
16                                           16
17                                           17
18                                           18
19                                           19
20                                           20
21                                           21
22                                           22
23                                           23
24                                           24
25                                           25
                                   Page 39                                  Page 41
 1                                            1
 2                                            2
 3                                            3
 4                                            4
 5                                            5
 6                                            6
 7                                            7
 8                                            8
 9                                            9
10                                           10
11                                           11
12                                           12
13                                           13
14                                           14
15                                           15
16                                           16
17                                           17
18                                           18
19                                           19
20                                           20
21                                           21
22                                           22
23                                           23
24                                           24
25                                           25
                                                                11 (Pages 38 - 41)

                            Summ. J. App. 23
800-567-8658                                                        973-410-4098
     Case 4:20-cv-00109-HCA Document 35-3 Filed 02/15/21 Page 27 of 36


                                                Page 50                     Page 52
 1                                                         1
 2                                                         2
 3                                                         3
 4                                                         4
 5                                                         5
 6                                                         6
 7                                                         7
 8                                                         8
 9                                                         9
10                                                        10
11                                                        11
12                                                        12
13                                                        13
14                                                        14
15                                                        15
16     Q. So you went over to Mr. Dowler, and then        16
17     what did you do when you got over by him?          17
18     A. I said, hey, Mr. Dowler, these people           18
19     are trying to fight me. He was like -- just        19
20     kind of giggled, and he was like who. And I        20
21     said M , F            and S      . And when I      21
22     said that, I just kind of like pointed over        22
23     there. And he was like oh, well, ha, ha,           23
24     maybe you should just go somewhere else.           24
25                                                        25
                                                Page 51                     Page 53
 1                                                         1
 2                                                         2
 3                                                         3
 4                                                         4
 5                                                         5
 6                                                         6
 7                                                         7
 8                                                         8
 9                                                         9
10                                                        10
11                                                        11
12                                                        12
13                                                        13
14                                                        14
15                                                        15
16                                                        16
17                                                        17
18                                                        18
19                                                        19
20                                                        20
21                                                        21
22                                                        22
23                                                        23
24                                                        24
25                                                        25

                                                                14 (Pages 50 - 53)

                                      Summ. J. App. 24
800-567-8658                                                        973-410-4098
     Case 4:20-cv-00109-HCA Document 35-3 Filed 02/15/21 Page 28 of 36


                                   Page 54                                               Page 56
 1                                            1
 2                                            2
 3                                            3
 4                                            4
 5                                            5
 6                                            6
 7                                            7
 8                                            8
 9                                            9
10                                           10
11                                           11
12                                           12
13                                           13
14                                           14
15                                           15
16                                           16
17                                           17
18                                           18
19                                           19
20                                           20
21                                           21
22                                           22
23                                           23
24                                           24
25                                           25
                                   Page 55                                               Page 57
 1                                            1
 2                                            2
 3                                            3
 4                                            4
 5                                            5
 6                                            6
 7                                            7
 8                                            8
 9                                            9
10                                           10
11                                           11
12                                           12
13                                           13
14                                           14
15                                           15   Q. And then how long after you spoke to him
16                                           16   did that fight occur?
17                                           17   A. Maybe like a minute.
18                                           18
19                                           19
20                                           20
21                                           21
22                                           22
23                                           23
24                                           24
25                                           25

                                                                            15 (Pages 54 - 57)

                            Summ. J. App. 25
800-567-8658                                                                    973-410-4098
     Case 4:20-cv-00109-HCA Document 35-3 Filed 02/15/21 Page 29 of 36


                                           Page 78                          Page 80
 1                                                    1
 2                                                    2
 3                                                    3
 4                                                    4
 5                                                    5
 6                                                    6
 7                                                    7
 8                                                    8
 9                                                    9
10                                                   10
11                                                   11
12                                                   12
13                                                   13
14                                                   14
15                                                   15
16                                                   16
17                                                   17
18                                                   18
19                                                   19
20                                                   20
21                                                   21
22                                                   22
23                                                   23
24                                                   24
25                                                   25
                                           Page 79                          Page 81
 1                                                    1
 2                                                    2
 3                                                    3
 4                                                    4
 5                                                    5
 6                                                    6
 7                                                    7
 8                                                    8
 9                                                    9
10                                                   10
11                                                   11
12                                                   12
13                                                   13
14                                                   14
15                                                   15
16     Q. And did you speak to anybody else that     16
17     was a teacher, a chaperone, or an             17
18     administrator at the dance about the fact     18
19     that you thought there was going to be a      19
20     fight?                                        20
21     A. No.                                        21
22                                                   22
23                                                   23
24                                                   24
25                                                   25
                                                                21 (Pages 78 - 81)

                                 Summ. J. App. 26
800-567-8658                                                        973-410-4098
       Case 4:20-cv-00109-HCA Document 35-3 Filed 02/15/21 Page 30 of 36




·1· · · IN THE UNITED STATES DISTRICT COURT FOR THE
· · · · · · · · ·SOUTHERN DISTRICT OF IOWA
·2· · · · · · · · · · CENTRAL DIVISION

·3·   ·- - - - - - - - - - - - - - -X
· ·   ·KRISTY MITCHELL, individually)
·4·   ·and as mother and next friend)
· ·   ·of NEVAEH OSORIO,· · · · · · )
·5·   · · · · · · · · · · · · · · · )
· ·   · · · · · ·Plaintiffs,· · · · )CASE NO.
·6·   · · · · · · · · · · · · · · · )4:20-cv-00109-SMR-HCA
· ·   ·vs.· · · · · · · · · · · · · )
·7·   · · · · · · · · · · · · · · · )
· ·   ·DES MOINES INDEPENDENT· · · ·)
·8·   ·COMMUNITY SCHOOL DISTRICT and)
· ·   ·TIMOTHY DOWLER,· · · · · · · )
·9·   · · · · · · · · · · · · · · · )
· ·   · · · · · ·Defendants.· · · · )
10·   ·- - - - - - - - - - - - - - -X

11· · · · · ·DEPOSITION OF TIMOTHY JOHN DOWLER,

12·   ·taken via Zoom Video Conference by the Plaintiffs
· ·   ·before Kaylan R. McCord (Appearing via Zoom),
13·   ·Certified Shorthand Reporter of the State of Iowa,
· ·   ·commencing at 10:00 a.m., Wednesday, August 5,
14·   ·2020.

15· ·APPEARANCES:

16·   ·For the Plaintiffs:·         JEFFREY M. LIPMAN, ESQ.
· ·   · · · · · · · · · · ·         (Appearing via Zoom)
17·   · · · · · · · · · · ·         Lipman Law Firm, P.C.
· ·   · · · · · · · · · · ·         1454 30th Street
18·   · · · · · · · · · · ·         Suite 205
· ·   · · · · · · · · · · ·         West Des Moines, IA 50266
19
· ·   ·For the Defendants:·         JANICE M. THOMAS, ESQ.
20·   · · · · · · · · · · ·         (Appearing via Zoom)
· ·   · · · · · · · · · · ·         Bradshaw Fowler Proctor &
21·   · · · · · · · · · · ·         ·Fairgrave, P.C.
· ·   · · · · · · · · · · ·         801 Grand Avenue
22·   · · · · · · · · · · ·         Suite 3700
· ·   · · · · · · · · · · ·         Des Moines, IA 50309
23
· ·   ·Witness:· · · · · · ·Timothy John Dowler
24·   · · · · · · · · · · · (Appearing via Zoom)

25· · ·KAYLAN R. McCORD - CERTIFIED SHORTHAND REPORTER


                  SUSAN FRYE COURT REPORTING | 515-284-1972
                  300 Walnut Street, #36, Des Moines, IA 50309-2224
                               Summ. J. App. 27
                                                                           YVer1f
           Case 4:20-cv-00109-HCA Document 35-3 Filed 02/15/21 Page 31 of 36
KRISTY MITCHELL vs DES MOINES INDEPENDENT COMMUNITY SCHOOL, et al.
TIMOTHY DOWLER· 08/05/2020                                                           Pages 2..5
                                                   Page 2                                Page 4
·1· · · · · · · · · · · · I N D E X                         ·1· ·Des Moines, Iowa.
·2·
                                                            ·2·
·3·
                                                            ·3·
·4
                                                            ·4·
· ·
                                                            ·5·
·5
· ·
                                                            ·6·
·6
                                                            ·7·
·7                                                          ·8·
·8                                                          ·9·
·9                                                          10·
10                                                          11·
11                                                          12·
12                                                          13·
13                                                          14·
14
                                                            15·
15
                                                            16·
16
                                                            17·
17
                                                            18·
18
19
                                                            19·
20                                                          20·
21                                                          21·
22                                                          22·
23                                                          23·
24                                                          24·
25                                                          25·
                                                   Page 3                                Page 5
·1·                                                         ·1·
·2·                                                         ·2·
·3·                                                         ·3·
·4·                                                         ·4·
·5·                                                         ·5·
·6·                                                         ·6·
·7·                                                         ·7·
·8·                                                         ·8·
·9·                                                         ·9·
10·                                                         10·
11·                                                         11·
12·                                                         12·
13·                                                         13·
14·                                                         14·
15·                                                         15·
16·                                                         16·
17·                                                         17·
18·                                                         18·
19·                                                         19·
20·                                                         20·
21·                                                         21·
22·                                                         22·
23·                                                         23·
24· · · · Q· · And what is your current occupation?         24·
25· · · · A· · I'm a teacher at Roosevelt High School in    25·


                           SUSAN FRYE COURT REPORTING | 515-284-1972
                           300 Walnut Street, #36, Des Moines, IA 50309-2224
                                          Summ. J. App. 28
                                                                                                  YVer1f
            Case 4:20-cv-00109-HCA Document 35-3 Filed 02/15/21 Page 32 of 36
KRISTY MITCHELL vs DES MOINES INDEPENDENT COMMUNITY SCHOOL, et al.
TIMOTHY DOWLER· 08/05/2020                                                                                    Pages 6..9
                                                     Page 6                                                        Page 8
·1·                                                        ·1·
·2·                                                        ·2·
·3·                                                        ·3·
·4·                                                        ·4·
·5·                                                        ·5·
·6·                                                        ·6·
·7·                                                        ·7·
·8·                                                        ·8·
·9·                                                        ·9·
10·                                                        10·
11·                                                        11·
12·                                                        12·
13·                                                        13·
14·                                                        14·
15·                                                        15·
16·                                                        16·
17·   · · · A· · Just to monitor the -- you know, the      17·
18·   ·dance floor, the area in general, just to make sure 18·
19·   ·everything is running smoothly.· You know, I think 19·
20·   ·the idea kind of was the more adult supervision     20·      · · · Q· · Okay.· And why don't you tell me about
21·   ·there, the less trouble there would be.· So just    21·      ·the conversation that you and Nevaeh had.
22·   ·having our physical body there, presence there was 22·       · · · A· · Yeah.· So as I saw Nevaeh, you know, I --
23·   ·just to help prevent, you know, any trouble.· And   23·      ·I think I smiled because I knew Nevaeh from last
24·   ·so, I mean, you know, just kind of walk around,     24·      ·year.· I said, "Hello.· How are you?"· And within
25·   ·talk with the students, and just, you know, make    25·      ·seconds into the conversation, I can tell you what
                                                     Page 7                                                        Page 9
·1·   ·sure everything is running smoothly.                   ·1·   ·I remember most vividly is her talking about Ankeny
·2·                                                           ·2·   ·and her transition to the school, the new school,
·3·                                                           ·3·   ·you know, how she liked it.· That part of the
·4·                                                           ·4·   ·conversation stands out because I was very curious
·5·                                                           ·5·   ·about Ankeny and just the whole transition.
·6·   · · · Q· · Now, at some point during the dance, do      ·6·   · · · · · ·It was toward the end that, yeah, she had
·7·   ·you recall having a conversation with Nevaeh?          ·7·   ·mentioned that there was some kids that she wasn't
·8·   · · · A· · Yes.                                         ·8·   ·getting along with or they didn't like her, but
·9·                                                           ·9·   ·there was nothing, you know, real telling about any
10·                                                           10·   ·of that.· That would just -- in fact, I mean, that
11·                                                           11·   ·was -- to me was just an extension of very causal
12·                                                           12·   ·conversation.· I would characterize the whole
13·                                                           13·   ·conversation as being very causal, especially since
14·                                                           14·   ·we started out with Ankeny for probably a couple
15·                                                           15·   ·minutes.
16·                                                           16·   · · · Q· · Okay.· Tell me exactly what you recall
17·                                                           17·   ·her saying about these people she was having
18·                                                           18·   ·trouble with.
19·                                                           19·   · · · A· · All I can tell you is she didn't like
20·                                                           20·   ·them or they didn't like her.· It was nothing -- as
21·                                                           21·   ·I said, her demeanor was not alarming.· She was not
22·                                                           22·   ·showing great emotion.· In fact, I would say she
23·                                                           23·   ·was nonemotional, and I remember saying something
24·                                                           24·   ·to the effect of, "Well, just stay away from them,"
25·                                                           25·   ·you know, kids don't get along with every kid in


                           SUSAN FRYE COURT REPORTING | 515-284-1972
                           300 Walnut Street, #36, Des Moines, IA 50309-2224
                                              Summ. J. App. 29
                                                                                                                            YVer1f
            Case 4:20-cv-00109-HCA Document 35-3 Filed 02/15/21 Page 33 of 36
KRISTY MITCHELL vs DES MOINES INDEPENDENT COMMUNITY SCHOOL, et al.
TIMOTHY DOWLER· 08/05/2020                                                                                 Pages 10..13
                                                    Page 10                                                       Page 12
·1·   ·any building, so, you know, there was nothing          ·1·   ·
·2·   ·like -- what I can remember is there was nothing       ·2·   ·
·3·   ·alarming in the tone of voice.· She was not            ·3·   ·
·4·   ·hysterical.· She was not, you know, crying.· She       ·4·   ·
·5·   ·was not showing any worry.· I would describe the       ·5·   ·
·6·   ·conversation as causal.                                ·6·   ·
·7·   · · · · · ·And when you asked about the individuals,    ·7·   ·
·8·   ·I would still say it was a causal conversation         ·8·   ·
·9·   ·about some kids she was not getting along with or      ·9·   ·
10·   ·she didn't like them or they didn't like her.· It      10·   ·
11·   ·was that.· I said something to the effect of, you      11·   ·
12·   ·know, "Just stay away from them."                      12·   ·
13·                                                           13·   ·
14·                                                           14·   ·
15·                                                           15·   ·
16·                                                           16·   ·
17·                                                           17·   ·
18·                                                           18·   ·
19·                                                           19·   ·
20·                                                           20·   ·
21·                                                           21·   ·
22·                                                           22·   ·
23·                                                           23·   ·
24·                                                           24·   ·
25·                                                           25·   ·
                                                    Page 11                                                       Page 13
·1·                                                           ·1·
·2·                                                           ·2·
·3·                                                           ·3·
·4·                                                           ·4·
·5·                                                           ·5·
·6·                                                           ·6·
·7·                                                           ·7·
·8·                                                           ·8·
·9·                                                           ·9·
10·                                                           10·   · · · Q· · And someone told you a fight was going
11·                                                           11·   ·on?
12·                                                           12·
13·                                                           13·
14·                                                           14·
15·                                                           15·
16·                                                           16·
17·                                                           17·
18·                                                           18·
19·                                                           19·
20·                                                           20·
21·                                                           21·   · · · A· · So, yeah, you know, when all this came
22·                                                           22·   ·up, I was trying to think how I did know.· I'm
23·                                                           23·   ·pretty sure somebody came up and said, "There's a
24·                                                           24·   ·fight over there."· So I went -- I, you know,
25·                                                           25·   ·sprung into action immediately and went to the


                           SUSAN FRYE COURT REPORTING | 515-284-1972
                           300 Walnut Street, #36, Des Moines, IA 50309-2224
                                            Summ. J. App. 30
                                                                                                                            YVer1f
            Case 4:20-cv-00109-HCA Document 35-3 Filed 02/15/21 Page 34 of 36
KRISTY MITCHELL vs DES MOINES INDEPENDENT COMMUNITY SCHOOL, et al.
TIMOTHY DOWLER· 08/05/2020                                                                                Pages 14..17
                                                   Page 14                                                       Page 16
·1· ·fight.                                                  ·1·   ·the video, you saw me get in there and get in
·2·                                                          ·2·   ·between the two parties, but there was so much
·3·                                                          ·3·   ·drama and people gathering around.· And as soon as
·4·                                                          ·4·   ·I got in there and started moving my hands, people
·5·                                                          ·5·   ·scurried in every direction, so not only could I
·6·                                                          ·6·   ·not tell you who she was fighting, I didn't know
·7·                                                          ·7·   ·she was one of the parties.
·8·                                                          ·8·   · · · Q· · Did you later find out that Nevaeh was
·9·                                                          ·9·   ·one of the parties?
10·                                                          10·   · · · A· · Not until Monday.
11·                                                          11·
12·                                                          12·
13·                                                          13·
14·                                                          14·
15·                                                          15·
16·                                                          16·
17·                                                          17·
18·                                                          18·
19·                                                          19·
20·                                                          20·
21·                                                          21·
22·                                                          22·
23·                                                          23·
24·                                                          24·
25·                                                          25·
                                                   Page 15                                                       Page 17
·1·                                                        ·1·
·2·                                                        ·2·
·3·                                                        ·3·
·4·                                                        ·4·
·5·                                                        ·5·
·6·                                                        ·6·
·7·                                                        ·7·
·8·                                                        ·8·
·9·                                                        ·9·
10·                                                        10·
11·                                                        11·
12·                                                        12·
13·                                                        13·
14·                                                        14·
15·                                                        15·
16·                                                        16·
17·                                                        17·
18·                                                        18·
19·                                                        19·
20·                                                        20·
21·   · · · Q· · Do you know which girls other than Nevaeh 21·
22·   ·were involved in this altercation?                  22·
23·   · · · A· · I didn't even know it was Nevaeh involved 23·
24·   ·in the altercation.· When I came to the fight, I    24·
25·   ·had no idea who was fighting.· And if you've seen   25·


                           SUSAN FRYE COURT REPORTING | 515-284-1972
                           300 Walnut Street, #36, Des Moines, IA 50309-2224
                                            Summ. J. App. 31
                                                                                                                           YVer1f
                Case 4:20-cv-00109-HCA Document 35-3 Filed 02/15/21 Page 35 of 36

                                                                1                               3
                UNITED STATES DISTRICT COURT FOR                     1   I N D E X
                 THE SOUTHERN DISTRICT OF IOWA
                       CENTRAL DIVISION                              2
     _____________________________                                   3
     KRISTY MITCHELL, individually:                                  4
     and as mother and next       :
     friend of NEVAEH OSORIO,     :                                  5
                                  :
                    Plaintiffs,   :                                  6
                                  :   No. 4:20-cv-00109-SMR-HCA
           vs.                    :                                  7
                                  :                                  8
     DES MOINES INDEPENDENT       :
     COMMUNITY SCHOOL DISTRICT    :   VIDEOCONFERENCE                9
     and TIMOTHY DOWLER,          :   DEPOSITION OF
                                  :                                 10
                    Defendants.   :   K            H
     _____________________________:                                 11
                                                                    12
                                                                    13
                 DEPOSITION OF K            H    , taken
     before SueAnn Jones, Certified Shorthand Reporter and          14
     Notary Public, by videoconference means with all parties
     appearing from their respective locations, commencing at       15
     3:45 p.m. on September 21, 2020.
                                                                    16
                                                                    17
             Reported by: SueAnn Jones, CSR, RPR
                  Veritext Legal Solutions                          18
                        800-567-8658
                                                                    19
                                                                    20
                                                                    21
                                                                    22
                                                                    23
                                                                    24
                                                                    25

                                                                2                               4
 1                                                                   1

 2                                                                   2

 3                                                                   3

 4                                                                   4

 5                                                                   5

 6                                                                   6

 7                                                                   7

 8                                                                   8

 9                                                                   9

10                                                                  10

11                                                                  11

12                                                                  12

13                                                                  13

14                                                                  14

15                                                                  15

16                                                                  16

17                                                                  17

18                                                                  18

19                                                                  19

20                                                                  20

21                                                                  21

22                                                                  22

23                                                                  23

24                                                                  24

25                                                                  25


JOHNSON REPORTING SERVICES                                                           (515) 224-1166
                                                   Summ. J. App. 32
                   Case 4:20-cv-00109-HCA Document 35-3 Filed 02/15/21 Page 36 of 36

                                                              25                                 27
 1                                                                  1
 2                                                                  2
 3                                                                  3
 4                                                                  4
 5                                                                  5
 6                                                                  6
 7                                                                  7
 8                                                                  8
 9      Q.   At that point in time, she just told you that she      9
10   didn't feel comfortable; correct?                             10
11      A.   Correct.                                              11
12      Q.   She didn't tell you that she thought that they        12
13   were going to fight her, did she?                             13
14      A.   No.                                                   14
15                                                                 15
16                                                                 16
17                                                                 17
18                                                                 18
19                                                                 19
20                                                                 20
21                                                                 21
22                                                                 22
23                                                                 23
24                                                                 24
25                                                                 25


                                                              26                                 28
 1                                                                  1
 2                                                                  2
 3                                                                  3
 4                                                                  4
 5                                                                  5
 6                                                                  6
 7                                                                  7
 8                                                                  8
 9                                                                  9
10                                                                 10
11                                                                 11
12                                                                 12
13                                                                 13
14                                                                 14
15                                                                 15
16                                                                 16
17                                                                 17
18                                                                 18
19                                                                 19
20                                                                 20
21                                                                 21
22                                                                 22
23                                                                 23
24                                                                 24
25                                                                 25


JOHNSON REPORTING SERVICES                                                             (515) 224-1166
                                                   Summ. J. App. 33
